Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4 of applicant arguments/remarks, filed 09/23/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections has been withdrawn due to the applicant’s claim amendments filed 09/23/2021. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is considered Helfer (US 2004/0019273). Helfer teaches a radio frequency (RF) antenna element with a (de)tuning system [Fig. 4a-5, wherein there is a RF coil 170 and detuning system 164. See also rest of reference.], wherein the RF antenna element comprises a resonant electrically conductive loop [Fig. 4a-5, coil 170 and ¶0042. See also rest of reference.] and a (de)tuning system comprising a photosensitive switching element configured to (de)tune the resonant electrically conductive loop [Fig. 4A-5, photosensitive switch 132.], 
	wherein the (de)tuning system comprises; an injection optical source optically coupled to the photosensitive switching element [Fig. 4a-5, fiber optic cable 152. See also rest of reference.], characterized in that wherein the RF antenna element comprises; a photodetector [Fig. 4a-5, electrical converter 158 or photodiode 128. See also rest of reference.].
	However, Helfer is silent in teaching “photodetector in parallel with the photosensitive switching element; and a bias optical source optically coupled to the photodetector, wherein the photodetector is configured to generate a negative bias voltage over the photosensitive switching element in response to incident radiation from the bias optical source.” Helfer does teach an alternative embodiment wherein the detune circuit 164 is powered by optical to electrical converter 158 [0045. See also Fig. 5], however this would change the switch from being photosensitive to electrically sensitive. Further, Helfner still does not teach a negative bias voltage. It is also not clear, in this alternative embodiment, if the optical to electrical converter 158 would still be parallel to the detune circuit 164. 
	Therefore, the claim is considered above the prior art. Claims 2-4 are considered above the prior art for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896